DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10232510, Mottram et al (hereinafter Mottram 510) in view of claims 1 – 21 of Mottram et al (hereinafter Mottram 127) . 
Although the claims at issue are not identical, they are not patentably distinct from each other because Mottram 510 in view of Mottram 127 exhibited overlapped claim scope with respect to current application .

Regarding claims 1,18 and 20 of instant application, claims 1, 19 and 20 of Mottram et al 510 in view of claims 1, 18 and 20 of Mottram 127 recited overlapping claim limitation regarding, “A method , controller and a non-transitory control readable storage medium…of controlling a mechanical system having a plurality of components interlinked by a plurality of driven joints, the method comprising: measuring the torques or forces about or at the driven joints and forming a load signal representing the measured torques or forces; receiving a motion demand signal representing a desired state of the system; implementing an impedance control algorithm comprising solving an ordinary differential equation, the ordinary differential equation having inputs of the motion demand signal and the load signal, the impedance control algorithm forming a target signal indicating a target configuration for each of the driven joints; measuring the configuration of each of the driven joints and forming a state signal representing the measured configurations; and forming a set of drive signals for the joints by, for each joint, comparing the target configuration of that joint as indicated by the target signal to the measured configuration of that joint as indicated by the state signal.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 2 of instant application, claim 2 of Mottram et al 510 in view of claim 2 of Mottram 127 recited overlapping claim limitation regarding, “driving each of the driven joints in dependence on the respective drive signal.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.
Regarding claim 3 of instant application, claim 3 of Mottram et al 510 in view of claim 3 of Mottram 127 recited overlapping claim limitation regarding, “ each of the driven joints is provided with a respective electric motor configured to drive motion at the joint and each drive signal is applied to the respective electric motor.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 4 of instant application, claim 4 of Mottram et al 510 in view of claim 4 of Mottram 127 recited overlapping claim limitation regarding, “ repeatedly performing the second measuring step, the forming step and the driving step.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 5 of instant application, claim 5 of Mottram et al 510 in view of claim 5 of Mottram 127 recited overlapping claim limitation regarding, “the step of forming the set of drive signals is performed at higher frequency than the step of forming the target signal.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 6 of instant application, claim 6 of Mottram et al 510 in view of claim 6 of Mottram 127 recited overlapping claim limitation regarding, “implementing the impedance control algorithm comprises solving the ordinary differential equation from inputs of, for each driven joint, a respective mass, damper and spring term.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.
Regarding claim 7 of instant application, claim 7 of Mottram 127 recited overlapping claim limitation regarding, “the motion demand signal represents a desired configuration for each of the driven joint” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 8 of instant application, claim 8 of Mottram 127 recited overlapping claim limitation regarding, “receiving a primary motion demand signal representing a desired physical position of a part of the mechanical system; performing an inverse kinematic computation to determine a configuration for each of the driven joints that would position the part of the mechanical system at the desired physical position; and providing the determined configurations as the motion demand signal.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 9 of instant application,  claim 8 of Mottram 510 in view of claim 9 of Mottram 127 recited overlapping claim limitation regarding, “receiving data representing desired impedance characteristics for the physical system in a first coordinate space; and converting that data to, for each driven joint, a respective mass, damper and spring term.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 10 of instant application, claim 8 of Mottram 510 in view of claim 10 of Mottram 127 recited overlapping claim limitation regarding, “the first coordinate space is a non- Cartesian coordinate space, a topological space or a vector space.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 11 of instant application, claim 11 of Mottram 127 recited overlapping claim limitation regarding, “the impedance control algorithm is implemented in joint space.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 12 of instant application, claim 12 of Mottram 510 in view of claim 12 of Mottram 127 recited overlapping claim limitation regarding, “the motion demand signal represents a desired physical position of a part of the mechanical system.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.
Regarding claim 13 of instant application, claim 13 of Mottram 510 in view of claim 13 of Mottram 127 recited overlapping claim limitation regarding, “step of implementing the impedance control algorithm comprises: solving the ordinary differential equation to determine a target physical position of the part of the mechanical system; performing an inverse kinematic computation to determine a configuration for each of the driven joints that is suitable for positioning the part of the mechanical system at the target physical position; and forming the target signal as indicating those configurations as the target configurations for the driven joints.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 14 of instant application, claim 14 of Mottram 510 in view of claim 14 of Mottram 127 recited overlapping claim limitation regarding, “specifying information indicating a desired configuration of the mechanical system; and the step of performing an inverse kinematic computation is performed so as to determine a configuration for each of the driven joints that is suitable for positioning the part of the mechanical system at the target physical position and satisfying the desired configuration indicated by the information.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 15 of instant application, claim 15 of Mottram 510 in view of claim 15 of Mottram 127 recited overlapping claim limitation regarding, “converting the measured torques or forces about or at the driven joints to a first coordinate space different from the space in which the torques or forces were measured so as to form the load signal.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 16 of instant application, claim 16 of Mottram 510 in view of claim 16 of Mottram 127 recited overlapping claim limitation regarding, “the first coordinate space is a non- Cartesian space, a topological space or a vector space.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 17 of instant application, claim 17 of Mottram 510 in view of claim 17 of Mottram 127 recited overlapping claim limitation regarding, “the mechanical system is a robot manipulator or a surgical robot.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 19 of instant application, claim 19 of Mottram 127 recited overlapping claim limitation regarding, “manipulator further comprising a plurality of components interlinked by a plurality of driven joints, wherein the controller is configured to control the manipulator.” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.

Regarding claim 21 of instant application, claim 21 of Mottram 127 recited overlapping claim limitation regarding, “solving an ordinary differential equation which has input of only the motion demand signal, the load signal and impedance parameters, the impedance parameters comprising mass, damper and spring terms” overlapping in the claim subject matter.
It would have been obvious for one of ordinary skill in the art at the the time of filing, supplement ordinary differential equation of Mottram 127 for the impedance controller realization implementation of Mottram 510, as desired by the impedance controller of Mottram 510.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 9, applicant recited claim limitation regarding, “converting that data…” does not distinctly set forth what or which exactly has the input as whether the differential equation has input or the control algorithm has input that ought to be set forth distinctly regards applicant’s invention.  Appropriate further clarification is required.

Regarding claim 21, applicant recited claim limitation regarding, “impedance control algorithm…differential equation…which has input” does not distinctly set forth what or which exactly has the input as whether the differential equation has input or the control algorithm has input that ought to be set forth distinctly regards applicant’s invention.  Appropriate further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US Pat Pub No.2009/0171505) in view of Toru (JP 2004223663 in view of JPO English Translation).

Regarding claims 1, 18 and 20, Okazaki shows a method and a controller of controlling a mechanical system having a plurality of components interlinked by a plurality of driven joints (See at least Para 0017 and 0091 for multiple joint robot arm as the mechanical system to be controlled; See also figure 8b for overall feedback control system including disturbance and positional control), the method comprising: estimating the torques or forces about or at the driven joints (See at least Para 0139 for torque estimation means 27 obtained drive joint torque through robot joint arm motor current) and forming a load signal representing the measured torques (See at least Para 0139 for τext for external disturbance/impedance load as measured torque by torque estimation means 27 also on figure 4); receiving a motion demand signal representing a desired state of the system (See at least Para 0140 for correction joint desired vector qdm as the input motion demand toward position control system also on Para 0107); implementing an impedance control algorithm (See at least Para 0140 equation 20 with external disturbance and mechanical impedance parameter modeling including for I/inertial, D/viscosity and K/stiffness on robot joint links also Para 0124 and 0125); comprising solving an ordinary differential equation from inputs of the motion demand signal and the load signal ( See at least Para 0140 – 0142 for desired joint vector using equation 20, in polynomial S2 I + SD + K solving independent positional variable implementing motion command signal and impedance disturbance using laplace operator as differential equation solving/conversion based  ; See also at least Para 0120 for joint angle desired value qnt(t) implement linear polynomial series on equation 12 as ordinary differential equation basis), to form a target signal indicating a target configuration for each of the driven joints (See at least Para 0140 for correction joint desired vector qdm as the input motion demand toward position control system ); measuring the configuration of each of the driven joints and forming a state signal representing the measured configurations (See at least Para 0135 for joint angle vector for q1 – q4 measured by encoder as the state of each measured joint signal); forming a set of drive signals for the joints by comparing the target configuration of that joint as indicated by the target signal to the measured configuration of that joint as indicated by the state signal for each joint (See at least Figure 8B for qdm as the target signal comparing with detected measured - q within the position control system 31 forming the qe as the set of drive signals toward robot arm 8 also on Para 0142); Okazaki et al discussed on Para 0005 for force sensor 412 implemented upon robot control apparatus for impedance control on JP 2004223663, Toru et al as background of the invention;
Toru et al further shows measuring force (See at least Para 0016 for measuring force for implementing impedance characteristic);
It would have been obvious for one of ordinary skill in the art, at the time of filing, in order to provide a force/torque detection mechanism taught by Toru, implementing upon the impedance robot arm control of Okazaki, as both known and desired and discussed by Okazaki, Para 0005, in order to provide achievable known technique of force sensor for the known impedance control of both Toru and Okazaki.

Regarding claim 2, Okazaki shows driving each of the driven joints in dependence on the respective drive signal (See at least Figure 8b for Uqe as the voltage command value on Para 0144 for driving joints).

Regarding claim 3, Okazaki shows each of the driven joints is provided with a respective electric motor configured to drive motion at the joint and each drive signal is applied to the respective electric motor (See at least Figure 8b for Uqe as the voltage command value on Para 0144 for driving joints for each motor current detected as the basis on Para 0159 for current joint vector q).

Regarding claim 4, Okazaki shows the forming step and the driving step repeatedly performing the second measuring step (See at least figure 8b for feedback system as linear time system as continuous time measuring; see also para 0137 for linear time system for t = t1; t = t2).

Regarding claim 5, Okazaki shows the step of forming the set of drive signals is performed at higher frequency than the step of forming the target signal (See at least Para 0147 for PID Controller as the error compensation means 30 also on figure 8b receiving target signal qdm filtering out low frequency noise signal by providing derivative D term for performing at higher frequency output Uqe as the driving signal).

Regarding claim 6, Okazaki shows implementing the impedance control algorithm comprises solving the ordinary differential equation from inputs for each driven joint (See at least Para 0140 – 0142 for desired joint vector using equation 20, in polynomial S2 I + SD + K solving independent positional variable implementing motion command signal and impedance disturbance using laplace operator as differential equation solving/conversion; See also at least Para 0120 for joint angle desired value qnt(t) implement linear polynomial series on equation 12 as ordinary differential equation basis) for a respective  mass, spring and damper term (See at least Para 0124 for inertia I as mass term in rotational, stiffness K as spring term and viscosity D as damper term; See also at least figure 12 for impedance characteristic M, D, K for mass, damper and spring term).

Regarding claim 7, Okazaki shows the motion demand signal represents a desired configuration for each of the driven joints (See at least Para 0140 for correction joint desired vector qdm as the input motion demand toward position control system also on Para 0107).

Regarding claim 8, Okazaki shows receiving a primary motion demand signal representing a desired physical position of a part of the mechanical system (See at least Figure 8B for trajectory creating means 24 for creating primary motion demand); performing an inverse kinematic computation to determine a configuration for each of the driven joints that would position the part of the mechanical system at the desired physical position (See at least figure 8b for inverse kinematic calculation means 25 for calculating joint physical parameter position ); providing those configurations as the motion demand signal (See at least figure 8b for inverse kinematic calculation means 25 outputs joint positional desired vector also on Para 0137).

Regarding claim 9, Okazaki shows receiving data representing desired impedance characteristics for the physical system in a first coordinate space (See at least Para 0124 for inertia I as mass term in rotational, stiffness K as spring term and viscosity D as damper term); converting data to a respective mass, damper and spring term for each driven joint (See at least Para 0124 – 0129 for each joint portions mechanic impedance calculated).

Regarding claims 10 and 16, Okazaki shows the first coordinate space is a non-Cartesian coordinate space, a topological space or a vector space (See at least Par 0140 and 0141 for joint portion data created in the vector space in equation 21 - 23).

Regarding claim 11, Okazaki shows the impedance control algorithm is implemented in joint space (See at least Para 0140 and 0141 for laplace operator implemented upon equation 20 for impedance transfer function for each vector space including I1 – I4, D1-D4 and K1-K4 on equation 21 - 23).

Regarding claim 12, Okazaki shows the motion demand signal represents a desired physical position of a part of the mechanical system (See at least Figure 8b for Uqe as the voltage command value on Para 0144 for driving joints for each motor current detected as the basis on Para 0159 for current joint vector q ).

Regarding claim 13, Okazaki shows implementing the impedance control algorithm comprises: solving the ordinary differential equation to determine a target physical position of the part of the mechanical system (See at least Para 0140 and 0141 for laplace operator implemented upon equation 20 for impedance transfer function for each vector space including I1 – I4, D1-D4 and K1-K4 on equation 21 – 23; See also at least Para 0120 for joint angle desired value qnt(t) implement linear polynomial series on equation 12 as ordinary differential equation basis); performing an inverse kinematic computation to determine a configuration for each of the driven joints that is suitable for positioning the part of the mechanical system at the target physical position (See at least figure 4 for inverse kinematic calculation means 25 for each joint ); forming the target signal as indicating those configurations as the target configurations for the driven joints (See at least Para 0140 for correction joint desired vector qdm as the input motion demand toward position control system also on Para 0107).

Regarding claim 14, Okazaki shows specifying additional information indicating a desired configuration of the mechanical system (See at least Para 0140 equation 20 with external disturbance and mechanical impedance parameter modeling including for I/inertial, D/viscosity and K/stiffness on robot joint links also Para 0124 and 012); and the step of performing an inverse kinematic computation is performed (See at least figure 4 for inverse kinematic calculation means 25 for each joint) so as to determine a configuration for each of the driven joints that is suitable for positioning the part of the mechanical system at the target physical position and satisfying the desired configuration specified by the additional information (Intended use for inverse kinematic joint calculation; See at least Para 0140 equation 20 with external disturbance and mechanical impedance parameter modeling including for I/inertial, D/viscosity and K/stiffness on robot joint links also Para 0124 and 0125 incorporated into feedback system with inverse kinematic joint calculation).

Regarding claim 15, Okazaki shows converting the estimated torque signal at the driven joints to a first coordinate space different from the space in which they were measured (See at least Para 0139 for torque estimation means 27 obtained drive joint torque through robot joint arm motor current) so as to form the load signal (intended use for load signal; See at least Para 0139 for τext for external disturbance/impedance load in vector space; See also at least Para 0140 – 0142 for desired joint vector using equation 20, in polynomial S2 I + SD + K for for laplace operator implemented upon equation 20 for impedance transfer function for each vector space including I1 – I4, D1-D4 and K1-K4 on equation 21 – 23); Okazaki et al discussed on Para 0005 for force sensor 412 implemented upon robot control apparatus for impedance control on JP 2004223663, Toru et al as background of the invention;
Toru et al further shows measuring force (See at least Para 0016 for measuring force for implementing impedance characteristic);
It would have been obvious for one of ordinary skill in the art, at the time of filing, in order to provide a force/torque detection mechanism taught by Toru, implementing upon the impedance robot arm control of Okazaki, as both known and desired and discussed by Okazaki, Para 0005, in order to provide achievable known technique of force sensor for the known impedance control of both Toru and Okazaki.

Regarding claim 17, Okazaki shows the mechanical system is a robot manipulator (See at least figure 1 for robot manipulator; see also Para 0017 and 0091 for multiple joint robot arm as the mechanical system to be controlled).

Regarding claim 19, Okazaki shows the manipulator further comprising a plurality of components interlinked by a plurality of driven joints (See at least Para 0017 and 0091 for multiple joint robot arm as the mechanical system to be controlled), wherein the controller is configured to control the manipulator (See at least figure 8B for feedback controller with positional control along with external impedance disturbance control model using laplace operator transfer).
Regarding claim 19, Okazaki shows the manipulator further comprising a plurality of components interlinked by a plurality of driven joints (See at least Para 0017 and 0091 for multiple joint robot arm as the mechanical system to be controlled), wherein the controller is configured to control the manipulator (See at least figure 8B for feedback controller with positional control along with external impedance disturbance control model using laplace operator transfer).

Regarding claim 21, Okazaki shows impedance control algorithm comprises solving an ordinary differential equations (See at least Para 0140 – 0142 for desired joint vector using equation 20, in polynomial S2 I + SD + K solving independent positional variable implementing motion command signal and impedance disturbance using laplace operator as differential equation solving/conversion; See also at least Para 0120 for joint angle desired value qnt(t) implement linear polynomial series on equation 12 as ordinary differential equation basis; See also Para 0124 for differential equation modeling for inertia I as mass term in rotational, stiffness K as spring term and viscosity D as damper term; See also at least figure 12 for impedance characteristic M, D, K for mass, damper and spring term); which has input of only the motion demand signal, the load signal (See at least figure 8b for motion demand signal qdm as reference signal toward summation junction with load signal -q from robot arm 8 as actual signal providing qerror to be compensated in compensator 30) and the impedance parameters comprising mass, damper and spring terms (See at lease Para 0140 for impedance parameter in I/Mass, D/Damper and K/Springer term, Para 0141, modeled for impedance calculation ) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666